DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 9/22/21 & 10/12/21 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “image former that forms an image”, “image reader that reads”, in claim 7.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to 
“image former that forms an image”, Fig. 1, image forming apparatus 101, image former 30, paragraphs 19 & 23-25
“image reader that reads”, Fig. 1 & Fig. 2, reading apparatus 102, reader 60, paragraphs 20 & 35
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-2, 4-5, 7-9, and 11-13, is/are rejected under 35 U.S.C. 103 as being unpatentable over Applicant’s own acknowledged prior art as described by their own BACKGROUND of the Invention as well as that which includes Japanese Patent 2011-112430 to Katsumi as cited therein within their Specification.

Regarding claim 1. Katsumi discloses an inspection device (Abstract, Fig. 1) comprising 
a hardware processor (Fig.1 & Fig.2, image processing unit 27) that acquires a plurality of first read images generated by reading each first recording medium of a plurality of first recording media, one image in an inspection target print job being formed on each of the first recording media (“FIG. 3 shows an example of a display screen. The inspection target image (whole image) is displayed at the upper part of the screen. After the inspection starts, the presence or absence of defects is determined for each inspection image, and if it is determined that there is a defect, the position of occurrence is plotted on the defect map on the right side of the screen and the latest reference image on the left side of the screen. The image is displayed as a set at the latest defect image display position. The display of these images is updated each time a defect occurs. In addition, all the images generated by the button operation are displayed in order. Since the operator can check these latest reference images and the latest defect images at the same time, it is possible to determine whether the generated defect is a pseudo defect or a determination error. If itis an unnecessary defect, the image can be deleted by the deletion function. Moreover, since these images are saved, they can be confirmed after production. These latest reference images, the latest defect images, and storage are performed until the inspection is stopped”, paragraphs 17 & 18), and 
performs inspection on a second read image generated by reading a second recording medium on which the one image is formed, on a basis of a read image selected from the plurality of first read images acquired (“The method for displaying the inspection result of the pattern of printed matter on which the same pattern is repeatedly printed has an imaging step of imaging the predetermined place of the printed matter; a determination step of comparing the obtained image (inspection image) of the printed matter, with a preliminarily held reference image to determined the quality thereof; an image recording step for recording the inspection image and the reference image used in the comparison, in connection with each other in a case that a flaw, is determined as existing in the inspection image in the determination step”, Abstract).  

(“FIG. 3 shows an example of a display screen. The inspection target image (whole image) is displayed at the upper part of the screen. After the inspection starts, the presence or absence of defects is determined for each inspection image, and if it is determined that there is a defect, the position of occurrence is plotted on the defect map on the right side of the screen and the latest reference image on the left side of the screen. The image is displayed as a set at the latest defect image display position. The display of these images is updated each time a defect occurs. In addition, all the images generated by the button operation are displayed in order. Since the operator can check these latest reference images and the latest defect images at the same time, it is possible to determine whether the generated defect is a pseudo defect or a determination error. If it is an unnecessary defect, the image can be deleted by the deletion function. Moreover, since these images are saved, they can be confirmed after production. These latest reference images, the latest defect images, and storage are performed until the inspection is stopped. After that, the same process is repeated during the inspection. 190 With the above display method, it is possible to identify the generated defect at a glance and confirm whether the defect is a pseudo defect or a determination error. 192 It can also be confirmed that the reference image is not a defective image”, paragraphs 17-19).  


acquiring a plurality of first read images generated by reading each first recording medium of a plurality of first recording media, one image in an inspection target print job being formed on each of the first recording media (“FIG. 3 shows an example of a display screen. The inspection target image (whole image) is displayed at the upper part of the screen. After the inspection starts, the presence or absence of defects is determined for each inspection image, and if it is determined that there is a defect, the position of occurrence is plotted on the defect map on the right side of the screen and the latest reference image on the left side of the screen. The image is displayed as a set at the latest defect image display position. The display of these images is updated each time a defect occurs. In addition, all the images generated by the button operation are displayed in order. Since the operator can check these latest reference images and the latest defect images at the same time, it is possible to determine whether the generated defect is a pseudo defect or a determination error. If itis an unnecessary defect, the image can be deleted by the deletion function. Moreover, since these images are saved, they can be confirmed after production. These latest reference images, the latest defect images, and storage are performed until the inspection is stopped”, paragraphs 17 & 18), and 
performing inspection on a second read image generated by reading a second recording medium on which the one image is formed, on a basis of a read image selected from the plurality of first read images acquired (“The method for displaying the inspection result of the pattern of printed matter on which the same pattern is repeatedly printed has an imaging step of imaging the predetermined place of the printed matter; a determination step of comparing the obtained image (inspection image) of the printed matter, with a preliminarily held reference image to determined the quality thereof; an image recording step for recording the inspection image and the reference image used in the comparison, in connection with each other in a case that a flaw, is determined as existing in the inspection image in the determination step”, Abstract).  

Regarding claim 5. Katsumi discloses wherein the performing inspection includes performing inspection on the second read image on a basis of a read image selected by a user from the plurality of first read images stored in a storage (“FIG. 3 shows an example of a display screen. The inspection target image (whole image) is displayed at the upper part of the screen. After the inspection starts, the presence or absence of defects is determined for each inspection image, and if it is determined that there is a defect, the position of occurrence is plotted on the defect map on the right side of the screen and the latest reference image on the left side of the screen. The image is displayed as a set at the latest defect image display position. The display of these images is updated each time a defect occurs. In addition, all the images generated by the button operation are displayed in order. Since the operator can check these latest reference images and the latest defect images at the same time, it is possible to determine whether the generated defect is a pseudo defect or a determination error. If it is an unnecessary defect, the image can be deleted by the deletion function. Moreover, since these images are saved, they can be confirmed after production. These latest reference images, the latest defect images, and storage are performed until the inspection is stopped. After that, the same process is repeated during the inspection. 190 With the above display method, it is possible to identify the generated defect at a glance and confirm whether the defect is a pseudo defect or a determination error. 192 It can also be confirmed that the reference image is not a defective image”, paragraphs 17-19).  

Regarding claim 7. Katsumi discloses an inspection system (Abstract, Fig. 1) comprising: 
an image former that forms an image on a recording medium (Fig.1, printed matter 21); 
an image reader (Fig. 1, line sensor camera 23) that reads a recording medium on which one image in an inspection target print job is formed by the image former, and generates a read image (“the pattern of printed matter on which the same pattern is repeatedly printed has an imaging step of imaging the predetermined place of the printed matter’, Abstract); and 
a hardware processor (Fig.1 & Fig.2, image processing unit 27) that 
acquires a plurality of first read images generated by the image reader reading each first recording medium of a plurality of first recording media, the one image being formed on each of the first recording media (“FIG. 3 shows an example of a display screen. The inspection target image (whole image) is displayed at the upper part of the screen. After the inspection starts, the presence or absence of defects is determined for each inspection image, and if it is determined that there is a defect, the position of occurrence is plotted on the defect map on the right side of the screen and the latest reference image on the left side of the screen. The image is displayed as a set at the latest defect image display position. The display of these images is updated each time a defect occurs. In addition, all the images generated by the button operation are displayed in order. Since the operator can check these latest reference images and the latest defect images at the same time, it is possible to determine whether the generated defect is a pseudo defect or a determination error. If itis an unnecessary defect, the image can be deleted by the deletion function. Moreover, since these images are saved, they can be confirmed after production. These latest reference images, the latest defect images, and storage are performed until the inspection is stopped”, paragraphs 17 & 18), and 
performs inspection on a second read image generated by the image reader reading a second recording medium on which the one image is formed, on a basis of a read image selected from the plurality of first read images acquired (“The method for displaying the inspection result of the pattern of printed matter on which the same pattern is repeatedly printed has an imaging step of imaging the predetermined place of the printed matter; a determination step of comparing the obtained image (inspection image) of the printed matter, with a preliminarily held reference image to determined the quality thereof; an image recording step for recording the inspection image and the reference image used in the comparison, in connection with each other in a case that a flaw, is determined as existing in the inspection image in the determination step”, Abstract).
  
Regarding claim 8. Katsumi discloses wherein the plurality of first read images is generated by the image former forming the one image on each first recording medium of the plurality of first recording media, and by the image reader reading each first recording medium of the plurality of first recording media on which the one image is formed (“The captured inspection image is differentially compared by the image processing unit 27, which is an image processing means, using an image captured before the inspection image as a reference image, and the presence or absence of a defect is determined.”, paragraph 14).  

Regarding claim 11. Katsumi discloses an inspection method (Abstract, Fig. 1) comprising: 
forming an image on a recording medium (Fig.1, printed matter 21); 
generating a read image by reading a recording medium on which one image in an inspection target print job is formed in the forming an image (“the pattern of printed matter on which the same pattern is repeatedly printed has an imaging step of imaging the predetermined place of the printed matter’, Abstract; a repeatedly printed pattern of printed matter is understood by one of ordinary skill in the art to constitute a print job); and 
acquiring a plurality of first read images generated by reading each first recording medium of a plurality of first recording media, the one image being formed on each of (“FIG. 3 shows an example of a display screen. The inspection target image (whole image) is displayed at the upper part of the screen. After the inspection starts, the presence or absence of defects is determined for each inspection image, and if it is determined that there is a defect, the position of occurrence is plotted on the defect map on the right side of the screen and the latest reference image on the left side of the screen. The image is displayed as a set at the latest defect image display position. The display of these images is updated each time a defect occurs. In addition, all the images generated by the button operation are displayed in order. Since the operator can check these latest reference images and the latest defect images at the same time, it is possible to determine whether the generated defect is a pseudo defect or a determination error. If itis an unnecessary defect, the image can be deleted by the deletion function. Moreover, since these images are saved, they can be confirmed after production. These latest reference images, the latest defect images, and storage are performed until the inspection is stopped”, paragraphs 17 & 18), and 
performing inspection on a second read image generated by reading a second recording medium on which the one image is formed, on a basis of a read image selected from the plurality of first read images acquired (“The method for displaying the inspection result of the pattern of printed matter on which the same pattern is repeatedly printed has an imaging step of imaging the predetermined place of the printed matter; a determination step of comparing the obtained image (inspection image) of the printed matter, with a preliminarily held reference image to determined the quality thereof; an image recording step for recording the inspection image and the reference image used in the comparison, in connection with each other in a case that a flaw, is determined as existing in the inspection image in the determination step”, Abstract).  

Regarding claim 12. Katsumi discloses wherein the plurality of first read images is generated by forming the one image on each first recording medium of the plurality of first recording media, and reading each first recording medium of the plurality of first recording media on which the one image is formed (“The captured inspection image is differentially compared by the image processing unit 27, which is an image processing means, using an image captured before the inspection image as a reference image, and the presence or absence of a defect is determined.”, paragraph 14).  

Regarding claim 13. Katsumi discloses wherein the performing inspection includes performing inspection on the second read image on a basis of a read image selected by a user from the plurality of first read images stored in a storage (“FIG. 3 shows an example of a display screen. The inspection target image (whole image) is displayed at the upper part of the screen. After the inspection starts, the presence or absence of defects is determined for each inspection image, and if it is determined that there is a defect, the position of occurrence is plotted on the defect map on the right side of the screen and the latest reference image on the left side of the screen. The image is displayed as a set at the latest defect image display position. The display of these images is updated each time a defect occurs. In addition, all the images generated by the button operation are displayed in order. Since the operator can check these latest reference images and the latest defect images at the same time, it is possible to determine whether the generated defect is a pseudo defect or a determination error. If it is an unnecessary defect, the image can be deleted by the deletion function. Moreover, since these images are saved, they can be confirmed after production. These latest reference images, the latest defect images, and storage are performed until the inspection is stopped. After that, the same process is repeated during the inspection. 190 With the above display method, it is possible to identify the generated defect at a glance and confirm whether the defect is a pseudo defect or a determination error. 192 It can also be confirmed that the reference image is not a defective image”, paragraphs 17-19).  


Claims 3, 6,10, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Applicant’s own acknowledged prior art as described by their own BACKGROUND of the Invention as well as that which includes Japanese Patent 2011-112430 to Katsumi as cited therein within their Specification further view of US PG Pub 2014/0168709 to Tokumaru.


Tokumaru, in the same area of print image inspection, teaches wherein the hardware processor further sets an inspection level in inspection of the second read image (Fig. 5A and 5B, “In the image quality inspection, the inspection image data that has been read by the inspection scanner 221 and stored in the scan image data storage unit 222 is compared with the reference data generated based on the bitmap data to determine whether there is a difference on a pixel-by-pixel basis, and thus the print quality of the print material is inspected. If the difference is less than a threshold value, the image quality of the print material is determined to be good, and if the difference is equal to or greater than the threshold value, the image quality is determined not to be good”, paragraph 53, “FIG. 5A illustrates exemplary threshold values to be preset by the user. If the user sets the level associated with the inspection level to high, the image quality is determined to be good when the mismatch pixel count is 10 or less. If the user sets the level to medium, the image quality is determined to be good when the mismatch pixel count is 50 or less. If the user sets the level to low, the image quality is determined to be good when the mismatch pixel count is 100 or less”, paragraph 54).
Therefore, it would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention to have modified Katsumi’s print 
It would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention to have modified Katsumi’s print image inspection by the teaching of Tokumaru because of the following reasons: (a) the inspection time may vary depending on the skill level of the operator, and as the inspection relies on manpower, there is a limit on how much the inspection time can be shortened. Accordingly, an automatic inspection apparatus has been devised for inspecting the image quality of print materials, (paragraph 5, Tokumaru); and (b) makes it possible to easily confirm whether or not an inspection image having a defect is a pseudo defect or a judgment error, as taught by Katsumi at paragraph 5.

Regarding claim 6.  Claim 6 is rejected for the same reasons and rational as given above claim 1.  

Regarding claim 10. Claim 10 is rejected for the same reasons and rational as given above claim 1.
 
Regarding claim 14. Claim 14 is rejected for the same reasons and rational as given above claim 1.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US PG Pub 2010/0195123 to Fujioka provides an image communication apparatus that includes an image-data receiving unit that receives image data, a storing unit that stores therein the image data received by the image-data receiving unit, and an output unit that outputs the image data stored in the storing unit, the image communication apparatus includes a scanning unit that scans the image data output by the output unit; a difference extracting unit that extracts a difference between the image data scanned by the scanning unit and the image data stored in the storing unit; a difference determining unit that determines whether the difference extracted by the difference extracting unit satisfies a predetermined condition based on condition information obtained together with the image data; and a control unit that controls so that a message is transmitted to a transmission source of the image data based on a result determined by the difference determining unit.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER D. WAIT, Esq. whose telephone number is (571)270-5976. The examiner can normally be reached Monday-Friday, 9:30- 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHRISTOPHER D. WAIT, Esq.
Primary Examiner
Art Unit 2672



/CHRISTOPHER WAIT/Primary Examiner, Art Unit 2672